Citation Nr: 0616917	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-05 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service that included the period 
from March 1978 to May 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In July 2004 the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records reveal that in July 
1987 he was prescribed Elavil, an antidepressant.  April 1988 
entries indicate that the veteran had depression that 
resolved.  On a January 1995 retirement report of medical 
history, the veteran noted that he had depression.    

VA medical records dated from 1996 to 1997 reflect treatment 
for anxiety and depression.  A February 2001 VA examination 
shows that the veteran was treated for a mental disorder in 
December 1995 at a VA medical facility in Philadelphia and 
notes a current diagnosis of depressive and panic disorder.  
During his July 2004 Board hearing, the veteran testified 
that he was treated for his psychiatric disorder a month 
earlier by the VA in Philadelphia.  These records need to be 
obtained.  

Although the Board notes that the May 2002 rating decision 
noted that the veteran failed to report for an October 2001 
VA examination, the veteran in his August 2002 notice of 
disagreement indicated that when he called about his second 
scheduled examination he was told that it was likely an error 
and would be canceled.  Thus, giving the veteran the benefit 
of the doubt, he should be afforded another opportunity to 
have a VA examination to determine the nature and etiology of 
his psychiatric disorder.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be advised to submit 
any additional pertinent evidence.

2.  The VA medical facility in 
Philadelphia should be contacted and asked 
to provide copies of all outstanding 
copies of the records of the veteran's 
mental health treatment.  These records 
and any other outstanding treatment 
records that the veteran may identify are 
to be added to the claims folder.  
		
3.  Afterwards, the veteran is to be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his psychiatric disorder.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
a chronic psychiatric disorder had its 
onset in service or is otherwise related 
to service.  A detailed rationale for all 
opinions expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



